DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 23, 2021 has been entered.

Claim Interpretation
The Office notes that Claims 1, 5, 8, 9, 26 and 28 continue to be interpreted under 35 U.S.C. 112 sixth paragraph, as was discussed in the previous Non-Final Office Action mailed September 10, 2020.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 7, 10, 15-16 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Egozi et al. (WO 2016/200413; hereinafter “Egozi”) in view of Bradley et al. (US Patent 10,423,709; hereinafter “Bradley”).
Claim 1: (Currently Amended)
Egozi teaches an electronic system comprising 
a first data retriever configured to communicate with a first database associated with an analytic tool, and a second data retriever configured to communicate with a second database associated with an electronic testing device ([0018] “one or more application monitoring solution 22, such as ‘Google Analytics’™, ‘Dynatrace’™, HEWLETT-PACKARD™'s ‘RUM’™, and ‘AppPulse’™ as just a few examples,” wherein these “application monitoring solutions” store data in databases. [0020] “The first 29 and second set 39 of session events can be stored locally on a server running the application monitoring solution 22, remotely on a separate storage system 24 connected to the network … the ASARS [Application Session Analysis and Recommendation System] 20 may be done either on the AUT 12 or on a SaaS (software as a service) service that receives the original/unprocessed session's data collected by the App 
wherein the analytic tool is configured to generate and store information regarding actual usage of a product in the first database ([0018] “one or more application monitoring solution 22, such as ‘Google Analytics’™.” [0019] “The application monitoring solution 22 is set up … to capture sessions of an application user's 16 use of the AUT 12 to create a first set 29 of one or more session events, such as set of production sessions 30.” [0033] “Production session - User sessions recorded from a user's usage of an application in a production environment during a session.”);
wherein the electronic testing device is configured to generate and store product testing data for the product in the second database ([0020] “The application monitoring solution 22 can also be set up similarly to capture a second set 39 of one or more reference session events such as a set of test session 40 which are typically developed by the DevOps or QA Engineers (QAE) 18 using a test management tool 19 … The test management tool 19 may be server,” wherein the “server” storing the “Test Management Tool” is the testing device, as shown in Egozi Fig. 1. [0034] “Test session - Application sessions that are typically created by QAEs and DevOps to test and debug applications or to simulate user usage of the application.”);
wherein the first data retriever comprises a first communication interface configured to electronically receive the information regarding the actual usage of the product from the first database; and wherein the second data retriever comprises a second communication interface configured to electronically receive the product testing data from the second database ([0051] “Fig. 3 is a block diagram of a computer based 
wherein the electronic system further comprises a processing unit configured to compute a score indicating a quality of product testing for the product based on the information regarding the actual usage of the product and/or the product testing data (Fig. 3: Processor 102. [0037] “Real user coverage - A measure of the similarity and distance scores between each pair of matched sessions to compute how well the test session has coverage over the respective production session monitored and recorded from a real customer user.” [0049] “Fig. 2 is an example overall flow diagram 50 for the ASARS 20 of Fig. 1 to generate a coverage score for each test 40 or reference 41 session with respect to each production 30 or base 31 session. Each of a first set 29 of event sessions, the set of base session 31 and each of a second set 39 of event sessions, the set of reference sessions 41 are respectively compared in ‘match’ unit 52 to calculate similarity scores, distance (between relative locations of events) scores and match scores for each pairing of base 31 and reference 41 sessions.”).

With further regard to Claim 1, Egozi does not teach the following, however, XXX teaches:
the second database being different from the first database (Col. 5 Ln. 65: “the system comprising: one or more analytics database engines configured to store one or more page load events received from a plurality of websites … wherein the page load event comprises a uniform resource locator (URL) and the date and time of the loading of the website… one or more testing database engines configured to store testing data, wherein the testing data is related to the one or more accessibility tests.” Col. 20 Ln. 12: “monitoring system 908 may request some or all unique URLs from analytics database engine 906, subject to some filtering criteria. For example, monitoring system 908 may request some or all URLs and the number of times each URL was requested during a given data range … Scanning system 910 can store, in test database engine 912, information relating to the tests—e.g., the full URL, the tests passed by each element, the tests failed by each element, and aggregate counts of test passes and failures.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as disclosed by Egozi with the separate databases configuration as taught by Bradley thereby “enabling big-data analyses to be performed against a large data set, supporting efforts of targeting commonalities within the data set that can be used to prioritize existing issues of accessibility” (Bradley Col. 20 Ln. 27).
	
Claim 2:
Egozi in view of Bradley teaches the system of claim 1, and Egozi further teaches wherein the analytic tool comprises a web analytic tool ([0018] “one or more application monitoring solution 22, such as ‘Google Analytics’™, ‘Dynatrace’™, HEWLETT-PACKARD™'s ‘RUM’™, and ‘AppPulse’™ as just a few examples.”). 

Claim 3:
Egozi in view of Bradley teaches the system of claim 1, and Egozi further teaches wherein the analytic tool comprises Google Analytics, Segment, MixPanel, or Heap ([0018] “one or more application monitoring solution 22, such as ‘Google Analytics’™, ‘Dynatrace’™, HEWLETT-PACKARD™'s ‘RUM’™, and ‘AppPulse’™ as just a few examples.”).

Claim 6:
Egozi in view of Bradley teaches the system of claim 1, and Egozi further teaches wherein the processing unit is configured to compute the score based on a plurality of weights ([0055] “A real user coverage score module 118 use the similarity scores to calculate a coverage measure between sets of sessions. There may be three flavors of coverage measure provided by the module and each of these flavors may be applied both in the unique and actual settings. The three flavors are 1) weighted Sw, 2) optimal So, and 3) 1 -way SN.”).

Claim 8: (Currently Amended)
Egozi in view of Bradley teaches the system of claim 1, and Egozi further teaches wherein the processing unit comprises a metric generator configured to generate metrics for respective aspects of the product ([0061] “A similarity and match module 314 produces a set of similarity scores, distance measures, and matching scores as well as organizing the set of first sessions into sets of matched first session 

With further regard to Claim 8, Bradley further teaches wherein at least one of the metrics indicates whether a corresponding one of the aspects of the product is working properly or not (Col. 20 Ln. 21: “Scanning system 910 can store, in test database engine 912, information relating to the tests—e.g., the full URL, the tests passed by each element, the tests failed by each element, and aggregate counts of test passes and failures.”).

Claim 9:
Egozi in view of Bradley teaches the system of claim 8, and Egozi further teaches wherein the processing unit also comprises a combiner configured to combine the metrics to determine the score ([0055] “A real user coverage score module 118 use the similarity scores to calculate a coverage measure between sets of sessions … These similarity scores are then summed over the entire base set of sessions in both the unique and actual settings and used to compute a percentage of coverage.”).

Claim 11:
Egozi in view of Bradley teaches the system of claim 8, and Egozi further teaches wherein one of the aspects of the product comprises a webpage of a website ([0045] “A B testing is the comparison of two applications or different versions of the same application, such as a web page design”).

Claim 12:
Egozi in view of Bradley teaches the system of claim 8, and Egozi further teaches wherein one of the metrics indicates a degree of testing coverage for a respective one of the aspects of the product ([0049] “Fig. 2 is an example overall flow diagram 50 for the ASARS 20 of Fig. 1 to generate a coverage score for each test 40 or reference 41 session with respect to each production 30 or base 31 session.” [0050] “a coverage score for each reference session 41 under investigation.”).

Claim 17:
Egozi in view of Bradley teaches the system of claim 1, and Egozi further teaches wherein the processing unit is also configured to generate a recommendation for a new product testing based on the score ([0047] “1. A coverage score for the tests under investigation in the second set of sessions captures how well one or more tests simulate their respective similar production sessions. There are other instances as well for the purpose of planning, such as simulate a new session which one may want to deploy and receive its potential usage and coverage based on the above analysis.” [0048] “To summarize, the disclosed technique for ASARS 20 provides information 36 and recommendations at the session level.” [0090] “Fig. 13 is an example implementation 1000 of an ASARS 20 with visualization of the analysis and recommendations.” [0105] “Example analysis and providing visual and actionable recommendations for test enhancement accordingly may also include at least one of the following, but not limited to, functionalities: a. Discover the uncovered production 

Claim 18:
Egozi in view of Bradley teaches the system of claim 1, and Egozi further teaches wherein the processing unit is also configured to automatically provision one or more new product tests to test the product based on the score ([0047] “2. Highlighted gaps over the matched sessions provide which tests cover the production sessions (or vice versa) and how these test sessions can be modified to increase coverage and similarity to real user sessions; 3. Highlighted gaps over the unmatched sessions provide information on "blind spots" that are not covered in the tests and enable new tests or modified tests to cover these blind spots.”).

Claim 19:
Egozi in view of Bradley teaches the system of claim 1, and Egozi further teaches wherein the electronic testing device is configured to provide a user interface for allowing multiple testers to perform product testing for the product to generate the product testing data ([0018] “Application users 16 (also referred to herein at times as customers) typically interact with the AUT 12 via a client device such as a terminal, personal computer, workstation, laptop and notebook computers, tablet computers, Smart or feature cell-phones, or other handheld devices as just some examples.” [0023] “A sequence of events may be a single event such as a Graphical User Interface (GUI) command in the application or a combination of GUI events” [0025] “Sessions - A 

Claim 20:
Egozi in view of Bradley teaches the system of claim 1, and Egozi further teaches wherein the product testing data indicates aspects of the product that have been tested ([0106] “Many different ways of visualizing the analysis and recommendations may be chosen from selecting from example visualization options 1040, including but not limited to, Venn diagrams 1042 and product tree maps which represent the various scores by size and colors based on product features or other application usage areas. In some examples, there may be a coverage matrix 1046 that displays the relative coverage between the test sessions and the unique production sessions along with a matching result. This matrix visualization may be helpful ... Another example visualization is providing suggested test coverage improvements 1048 to help the user of the ASARS 20 understand how the tests may be modified. Yet another visualization might be to provide a list of which production tuples 1050 of common event sequences are not covered by the test flows but used often in the real user production sessions.”).

Claim 21:
Egozi in view of Bradley teaches the system of claim 1, and Egozi further teaches wherein the product testing data indicates numbers of product testing 

Claim 22: 
Egozi in view of Bradley teaches the system of claim 1, and Egozi teaches further comprising a non-transitory medium having a database structure that is configured to store the score in association with the product testing data ([0022] “Example analysis and providing visual and actionable recommendations for test enhancement accordingly may also include at least one of the following … functionalities: … Compute a real user coverage and expected usage scores 1033 for each product area and feature by computing the similarities and match between the test sessions and the production sessions.” [0052] “Processor 102 is also communicatively coupled to non-transient computer readable memory (CRM) 108… The CRM 108 may include a storage area for holding programs and/or data and may also be implemented in various levels of hierarchy.” Further, see Figs. 1 and 6 showing the types of scoring and product testing data being stored, [0073] ‘The system output for a pair of sessions 

Claim 23:
Egozi in view of Bradley teaches the system of claim 22, and Egozi further teaches wherein the database structure is also configured to store the score in association with the information regarding the actual usage of the product ([0084] “for each tuple of events, an example solution provides its real usage score in the production sessions as well as in the test sessions, where a tuple of events is a short subsequence of consecutive events of length at least 1 and as small or long as the app owner sets it.”).

Claim 24:
Egozi in view of Bradley teaches the system of claim 1, and Egozi further teaches wherein the score indicates a degree of coverage achieved by the product testing ([0037] “Real user coverage - A measure of the similarity and distance scores between each pair of matched sessions to compute how well the test session has coverage over the respective production session monitored and recorded from a real customer user.” [0055] “When the coverage score is computed for a single reference session in comparison with the respective base session then each base session has a single similarity score assigned in each of the three flavors. These similarity scores are then summed over the entire base set of sessions in both the unique and actual settings and used to compute a percentage of coverage.”).

Claim 25:
Egozi in view of Bradley teaches the system of claim 1, and Egozi further teaches wherein the score indicates how well a distribution of the product testing of various features of the product corresponds with a distribution of the actual usage of the product ([0037] “Real user coverage - A measure of the similarity and distance scores between each pair of matched sessions to compute how well the test session has coverage over the respective production session monitored and recorded from a real customer user.”).

Claim 28:
Egozi in view of Bradley teaches the system of claim 1, and Egozi teaches wherein further comprising a graphic generator configured to generate a graphic indicating the score ([0051] “The processor 102 may be also communicatively coupled in some examples to a graphics interface 106 to allow for visualization of the results and recommendations to the ASARS 20 user.” [0059] “a visualization module 130 may be included to help the AUT 12 QAE/DevOps or owner easily visualize the various measures, session sequences, and detected gaps.”).

Claim 29:
Egozi in view of Bradley teaches the system of claim 1, and Egozi further teaches wherein the product comprises a web page, a web site, a computer application, a mobile device application, or a processor application ([0045] “A B testing is the 

Claim 31:
Egozi in view of Bradley teaches the system of claim 1, and Egozi further teaches wherein the processing unit is configured to provide the score for display on a computer screen or a laptop screen ([0051] “The processor 102 may be also communicatively coupled in some examples to a graphics interface 106 to allow for visualization of the results and recommendations to the ASARS 20 user.” [0059] “a visualization module 130 may be included to help the AUT 12 QAE/DevOps or owner easily visualize the various measures, session sequences, and detected gaps.” [0106] “Many different ways of visualizing the analysis and recommendations may be chosen from selecting from example visualization options 1040, including but not limited to, Venn diagrams 1042 and product tree maps which represent the various scores by size and colors based on product features or other application usage areas,” wherein it is clear from the disclosure of Egozi that the “Graphics Interface 106” displays the “coverage score” on some form of a computer screen.).

Claim 33: 
Egozi in view of Bradley teaches the system of claim 1, and Egozi further teaches wherein 
the analytic tool is associated with a first entity providing the analytic tool ([0018] “one or more application monitoring solution 22, such as ‘Google Analytics’™.” [0019] 
wherein the electronic testing device is associated with a second entity that is different from the first entity ([0020] “a second set 39 of one or more reference session events such as a set of test session 40 which are typically developed by the DevOps or QA Engineers (QAE) 18 using a test management tool 19 … The test management tool 19 may be server,” wherein the “server” storing the “Test Management Tool” is the “second entity” storing the testing device, as shown in Egozi Fig. 1.”).

Claim 34: 
Egozi in view of Bradley teaches the system of claim 1, and Egozi further teaches 
wherein the first data retriever and the second data retriever are associated with the second entity, not the first entity ([0020] “The test management tool 19 may be … integrated as part of other application testing tools.”[0051] “Fig. 3 is a block diagram of a computer based system 100 for implementing an ASARS 20… The processor 102 is communicatively coupled with a communication channel 132 … to one or more communication devices such as network 104, which may be a physical or virtual network interface,” wherein the “Network Communication Device” 104, see Egozi Fig. 3, is the first and second data retriever. [0053] “The session handling module 112 may collect the first and second set of sessions form the application monitoring solution 22, storage 24, the QAE/DevOps 18, the test management tool 19, from storage within the .


Claims 4, 7, 10, 15-16 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Egozi in view of Bradley as applied to claims 1, 6 and 9 above, and further in view of Kuhr et al. (US PGPUB  2017/0091460; hereinafter “Kuhr”).
Claim 4: 
Egozi in view of Bradley teaches the electronic system of claim 1, wherein the product comprises a website ([0045] “A B testing is the comparison of two applications or different versions of the same application, such as a web page design, to see which performs better”).

With further regard to Claim 4, Egozi in view of Bradley does not teach the following, however, Kuhr teaches:
wherein the information from the first database indicates traffic distribution for different parts of the website ([0053] “FIG. 2 illustrates data that might be maintained in test coverage database 108 shown in FIG. 1. The display of coverage data for a particular application can take many forms… In this example 200, the grains of an application (the circles) happen to be arranged in a graph structure where the grains are nodes of the graph. This can be considered a directed graph with edges exiting nodes 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as disclosed by Egozi in view of Bradley with the website traffic data as taught by Kuhr in order to “help focus testing on portions of an application” (Kuhr [0028).

Claim 7:
Egozi in view of Bradley teaches all the limitations of claim 6 as described above. Egozi in view of Bradley does not teach the following, however, Kuhr teaches:
wherein the weights correspond respectively with different parts of the product ([0019] “Each granular element, or ‘grain’, of an application might be tested for security separately, or a tester might test multiple grains as part of a security testing session.” [0053] “The grains/nodes of the graph might have different uses, with some nodes representing a subset of a webpage, a routine within a subroutine, a feature of an interface, an API call or other granular element.” [0024] “Some increased weighting might be provided for more risk-averse interfaces. For example, testing of an informational website for a bank might have lower weight than testing for the ability to falsify transactions.” [0030] “The shopping area of the website can be tested for vulnerabilities, so that unauthorized persons cannot get access to private data or deface the website using the interfaces available there. The administrative interface can also be tested”).


Claim 10:
Egozi in view of Bradley teaches all the limitations of claim 9 as described above. Egozi in view of Bradley does not teach the following, however, Kuhr teaches:
wherein the combiner is configured to apply respective weights for the metrics before combining the metrics to determine the score ([0026] “A coverage score might be used as a measure of how thoroughly parts of an application have been tested.” [0020] “The ‘coverage’ of an application is the aggregation of the test marks on the grains. In some embodiments, the coverage is a simple percentage, wherein each grain is equally important, and the tested/untested state is binary… In other embodiments, grains can have more than two values (tested, untested) and grain test status might be weighted”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as disclosed by Egozi in view of Bradley with the weighting as taught by Kuhr since “in some implementations… the testing of one grain is more significant than the testing of another grain” (Kuhr [0028]).

Claim 15:

wherein the processing unit is configured to determine an additional score, wherein the score and the additional score are for respective different times, and wherein the electronic system further comprises a database structure configured to store the score and the additional score in association with the respective times ([0026] “To compute a coverage score for an application or a portion of an application, a test mark database might be maintained.” [0057] “FIG. 3 is a representation of a portion of a testing database … In that example, there is a table 302 of test data per grain. Each grain has in table 302 a URL associated with that grain, a status (tested, untested), a timestamp of the last test date/time (digitized as a number)”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as disclosed by Egozi in view of Bradley with the weighting as taught by Kuhr since “might help focus testing on portions of an application that have changed considerably since they were last tested as opposed to testing on portions that are not changing” (Kuhr [0028]).

Claim 16:
Egozi in view of Bradley and Kuhr teaches the system of claim 15, and Kuhr further teaches:
wherein the score and the additional score indicates how the quality of the product testing changes over time for the product ([0020] “The ‘coverage’ of an application is the aggregation of the test marks on the grains. In some embodiments, 

Claim 30:
Egozi in view of Bradley teaches all the limitations of claim 1 as described above. Egozi in view of Bradley does not teach the following, however, Kuhr teaches:
wherein the processing unit is configured to provide the score for display on a hand-held device ([0061] “According to one embodiment, the techniques described herein are implemented by one or more special-purpose computing devices … The special-purpose computing devices may be … portable computer systems, handheld devices … or any other device that incorporates hard-wired and/or program logic to implement the techniques.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as disclosed by Egozi in view of Bradley with the score display on a hand-held device as taught by Kuhr “so that the owners/managers of the target systems can access the target system to do their own review of testing activities, follow through with remediation, fixes, and other activities” (Kuhr [0038]), wherein the use of a hand-held device is advantageous since it enables an administrator to more readily perform related administrative operations since they would not be required to be in front of a stationary desktop system.

Claims 5 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Egozi in view of Bradley as applied to claim 1 above, and further in view of Holland et al. (US PGPUB  2017/0139723; hereinafter “Holland”).
Claim 5:
Egozi in view of Bradley teaches all the limitations of claim 1 as described above. Egozi in view of Bradley does not teach the following, however, Holland teaches:
wherein the processing unit comprises a normalizer configured to normalize the information regarding actual usage of the product ([0054] “Another useful metric for statistical analysis that may be generated is an Efficiency KPI. Efficiency KPI may be defined as: (ΔEvents/ΔDistance)/ΔTime=EPS (Effective Events per Second). EPS may be an application independent metric (e.g., a metric normalized between different applications). EPS may be used to compare different applications (e.g., different software applications).”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as disclosed by Egozi in view of Bradley with the normalizing of information as taught by Holland as this “allows software applications to be benchmarked against each other based on big data workflow aggregation” (Holland [0054]).

Claim 26:
Egozi in view of Bradley teaches all the limitations of claim 1 as described above. Egozi in view of Bradley does not teach the following, however, Holland teaches:

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as disclosed by Egozi in view of Bradley with the normalizing of information as taught by Holland as this “allows software applications to be benchmarked against each other based on big data workflow aggregation” (Holland [0054]).

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Egozi in view of Bradley as applied to claim 8 above, and further in view of Gardner et al. (US Patent 10,606,736; hereinafter “Gardner”).
Claim 13:
Egozi in view of Bradley teaches all the limitations of claim 8 as described above. Egozi in view of Bradley does not teach the following, however, Gardner teaches:
wherein the metric generator is configured to generate one of the metrics based on a difference or a ratio between a number of user visits at a webpage and a number of tests performed for the webpage (Col. 7 Ln. 2: “The test plan shown in FIGS. 4A & 4B 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as disclosed by Egozi in view of Bradley with the testing metrics as taught by Gardner in order “to provide confidence in the performance and scalability of the website/application” (Gardner Col. 5 Ln. 35).

Claim 14:
Egozi in view of Bradley teaches all the limitations of claim 8 as described above. Egozi in view of Bradley does not teach the following, however, Gardner teaches:

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as disclosed by Egozi in view of Bradley with the testing metrics as taught by Gardner in order “to .

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Egozi in view of Bradley and Holland as applied to claim 26 above, and further in view of Balasubramanian et al. (US PGPUB  2019/0377736; hereinafter “Balasubramanian”).
Claim 27:
Egozi in view of Bradley and Holland teaches all the limitations of claim 26 as described above. Egozi in view of Bradley and Holland does not teach the following, however, Balasubramanian teaches:
wherein the score is based at least in part on the normalized information regarding the actual usage of the product, and/or the normalized product testing data ([0054] “the quantification logic normalizes the score of each token by applying the clustered metrics (e.g., at 92), such as, in one embodiment, quantification factors, usage frequency, acceptance frequency, number of tokens matched to a test case, or other form of weighting. The quantification logic scores the token by applying the normalized token score. Each of the test cases are scored based on the summed quantification factors of its respective tagged tokens, such as the match score, the sum of acceptance score (i.e., normalized acceptance frequency), or usage score (i.e., normalized usage frequency).”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as disclosed by Egozi in view of Bradley and Holland with the normalizing of information as taught by .

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Egozi in view of Bradley as applied to claim above, and further in view of Dunn et al. (US Patent 9,111,030; hereinafter “Dunn”).
Claim 32: 
Egozi in view of Bradley teaches all the limitations of claim 1 as described above. Egozi in view of Bradley does not teach the following, however, Dunn teaches:
wherein the second database is different from the first database; wherein the electronic testing device is configured to store the product testing data for the product in the second database that is different from the first database; and wherein the second communication interface is configured to electronically receive the product testing data from the second database that is different from the first database (Col. 3 Ln. 28: “Software application 131 may… perform processing on test input data 141, and create a data file as an output… in various formats, such as SQL statements used to populate an actual results database 132,” wherein the “actual results database” is the “second database.” Col. 3 Ln. 42: “known good results are stored on expected results server 120 in different formats, such as an expected results database 121… expected results could be, for example, results generated by a previously released version of the application being tested,” wherein the “expected results database” is the “first database.”).
.

Claims 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over Egozi in view of Bradley as applied to claim 1 above, and further in view of Ben-Cnaan et al. (US Patent 9,646,269; hereinafter “Ben-Cnaan”).
Claim 35: (Currently Amended)
Egozi in view of Bradley teaches all the limitations of claim 1 as described above. Egozi in view of Bradley does not teach the following, however, Ben-Cnaan teaches:
wherein the electronic testing device is configured to provide a first instruction instructing a human tester to test a first feature of the product (Col. 2 Ln. 42: “For example, presenting the data associated with the software testing project utilizing the user interface may include presenting a step-by-step test management process associated with the software testing project that itemizes required resources needed for each step.” Col. 3 Ln. 11: “the second repository including the test project management information may include guidelines and individual steps for a plurality of software testing projects. In this case, the guidelines and individual steps for the software testing projects may be generated according to project properties and a testing methodology associated with a corresponding software testing project.”).


Claim 36: (Currently Amended)
Egozi in view of Bradley and Ben-Cnaan teaches the system of claim 35, and Ben-Cnaan further teaches:
wherein the electronic testing device is configured to provide a second instruction instructing the human tester to test a second feature of the product, the second feature being different from the first feature (Col. 2 Ln. 42: “For example, presenting the data associated with the software testing project utilizing the user interface may include presenting a step-by-step test management process associated with the software testing project that itemizes required resources needed for each step.” Col. 3 Ln. 11: “the second repository including the test project management information may include guidelines and individual steps for a plurality of software testing projects. In this case, the guidelines and individual steps for the software testing projects may be generated according to project properties and a testing methodology associated with a corresponding software testing project.”).

Response to Arguments
Applicant's arguments, see Pages 8-13 of the Remarks filed August 23, 2021, with respect to the rejections under 35 U.S.C. 103 of Claims 1-36 have been fully considered but are moot in view of new grounds of rejection. 
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOANNE GONZALES MACASIANO whose telephone number is (571)270-7749. The examiner can normally be reached Monday to Thursday, 10:30 AM to 6:00 PM Eastern Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on (571)272-7767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/J.G.M/Examiner, Art Unit 2194                                                                                                                                                                                                        

/DOON Y CHOW/Supervisory Patent Examiner, Art Unit 2194